Smith, J. (dissenting).
It is easy to sympathize with this petitioner, and to be dismayed by the decision of the Department of Education (DOE) to deny her security clearance. From what we know, petitioner’s achievement in overcoming her very troubled youth is impressive, and could be inspiring to others. But I would not give in to the temptation to second-guess the DOE, which has the duty to protect not only the public’s money and property, but also the children committed to its charge.
The question for the DOE—not the courts—to decide was whether granting petitioner a security clearance “would involve an unreasonable risk to property or to the safety or welfare of specific individuals or the general public” (Correction Law § 752 [2]). Considering the interests at stake, the DOE could reasonably believe that anything more than a very small risk would be “unreasonable,” and that there might be more than a very small risk here. In 1993, petitioner was arrested on two separate occasions, and charged with crimes including two first degree robberies involving the use or threatened immediate use of a dangerous instrument (Penal Law § 160.15 [3]). She pleaded guilty and received a sentence of 4 to 12 years. She was paroled in 1997 and discharged from parole in 2000. These events were history, but not ancient history, when she applied for a security clearance in 2006. The DOE could have reasonably wanted to know more about them.
Petitioner chose to tell them very little. Invited to “submit a written personal statement explaining the events and circumstances surrounding your conviction(s) record,” she responded, and later expanded her response. This is all that her expanded statement says about the crimes:
“I was 17 years old at the time of my incarceration. Before my incarceration I attended school full time. I was a senior at John Jay High School when I became involved in an abusive relationship. He was physically abusive and he forced me to participate in the robberies he wanted to commit and at the time I thought for my own safety I would go along with it. We were not arrested committing a crime. I was on my way home from school when I attempted to board the train with train pass that had someone *322else’s name on it. The officer at the station requested for me to produce identification to match the train pass. I didn’t have identification. The officer ran a check on the name and found out it was reported stolen. We were both arrested. I soon severed all ties with him. I take responsibility for my part and honestly feel remorseful for allowing for those things to happen in my presence. I was sentenced to 4-12 years. He was sentenced to 6-18 years because he was accused of having a weapon.”
Among the facts petitioner did not disclose is how many robberies there were; what weapon was used; what was done to intimidate the victims; and what petitioner did to help. Reading petitioner’s statement, one cannot learn why a judge thought that she deserved a 4-to-12-year sentence. I can hardly blame petitioner for not wanting to dwell on these very unpleasant details; but I also cannot blame the DOE for deciding that it should not give petitioner clearance without knowing more than it did.
It seems to me that, despite its disclaimer, the majority has done what it acknowledges courts should not do: It has reweighed the relevant factors, and decided that it disagrees with the DOE’s evaluation of them. The majority quibbles with the DOE over a minor point—whether the absence of references from previous employers is significant, where petitioner was apparently able to provide such references at an earlier time (majority op at 319). Stretching to find a “larger, more serious issue,” the majority asserts that the DOE’s procedure was flawed because it failed to “consider the documentation that petitioner submitted in support of her application” (majority op at 319). I find it extremely hard to believe that either the DOE’s decision or the majority’s here would be different if a DOE employee had turned over every page of the considerable stack of certificates of recognition that petitioner submitted.
It seems obvious that the majority’s real difference with the DOE is substantive, and not procedural—the majority thinks the DOE made a mistake. Perhaps it did, but it did not act so arbitrarily that we are justified in annulling its ruling.
Judges Ciparick, Graffeo, Pigott and Jones concur with Chief Judge Lippman; Judge Smith dissents and votes to reverse in a separate opinion in which Judge Read concurs.
Order modified, etc.